UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 08-1457


BIRTUKAN GEBREMARIAM MESHESHA,

                  Petitioner,

             v.

ERIC H. HOLDER, JR., Attorney General,

                  Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:    December 17, 2008               Decided:   February 9, 2009


Before WILKINSON, MICHAEL, and TRAXLER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Jason A. Dzubow, MENSAH, BUTLER & DZUBOW, PLLC, Washington,
D.C., for Petitioner.     Gregory G. Katsas, Acting Assistant
Attorney General, Emily Anne Radford, Senior Litigation Counsel,
Margaret A. O’Donnell, Trial Attorney, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Birtukan Gebremariam Meshesha, a native and citizen of

Ethiopia,   petitions       for    review    of     an      order    of    the    Board    of

Immigration Appeals dismissing her appeal from the immigration

judge’s    denial    of     her    requests       for       asylum,       withholding      of

removal, and protection under the Convention Against Torture.

            Before        this      court,        Meshesha            challenges          the

determination that she failed to establish her eligibility for

asylum.       To     obtain       reversal     of       a    determination             denying

eligibility for relief, an alien “must show that the evidence

[s]he presented was so compelling that no reasonable factfinder

could fail to find the requisite fear of persecution.”                                 INS v.

Elias-Zacarias, 502 U.S. 478, 483-84 (1992).                          We have reviewed

the evidence of record and conclude that Meshesha fails to show

that the evidence compels a contrary result.                              Accordingly, we

cannot grant the relief that she seeks.

            We     therefore      deny   the      petition          for    review. ∗        We

dispense    with     oral     argument       because         the     facts       and    legal


     ∗
       Meshesha fails to challenge the denial of her requests for
withholding of removal or protection under the Convention
Against Torture.   She has therefore waived appellate review of
these claims.   See Ngarurih v. Ashcroft, 371 F.3d 182, 189 n.7
(4th Cir. 2004) (finding that failure to raise a challenge in an
opening brief results in abandonment of that challenge); Edwards
v. City of Goldsboro, 178 F.3d 231, 241 n.6 (4th Cir. 1999)
(same).



                                         2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                  PETITION DENIED




                                3